Citation Nr: 1107034	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-24 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable rating for deviated nasal 
septum.

2.  Entitlement to a compensable rating for tonsillectomy.

3.  Entitlement to a rating in excess of 10 percent for right 
long finger injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from September 1952 to July 1957.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  An October 2009 rating decision 
increased a noncompensable rating for right long finger injury to 
10 percent, effective from January 2008.  The Veteran has 
continued the appeal of the rating assigned.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is no medical evidence of record to establish that the 
Veteran's service-connected deviated nasal septum is manifested 
by a 50 percent obstruction of the nasal passages on both sides 
or complete obstruction on one side.

2.  The Veteran's residuals of tonsillectomy have been manifested 
by sore throat and a tonsil tag on the left side that have not 
been linked to hoarseness or characterized as an inflammation or 
thickening of the cords or mucous membrane, polyps, submucous 
infiltration, or pre-malignant change.

3.  The Veteran's right long finger is not ankylosed.

4.  The Veteran is in receipt of the maximum rating for 
limitation of motion of the right long finger.




CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for deviated nasal 
septum are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6502 (2010).

2.  The criteria for a compensable rating for residuals of 
tonsillectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 6516 (2010).

3.  The criteria for a rating in excess of 10 percent for right 
long finger injury have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5226, 5229 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice was presumed prejudicial and must 
result in reversal unless VA showed that the error did not affect 
the essential fairness of the adjudication by demonstrating that 
the essential purpose of the notice was not frustrated.  See 
Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  However, the 
U.S. Supreme Court recently reversed that decision based on a 
finding that the Federal Circuit's framework for harmless-error 
analysis was too rigid and placed an unreasonable evidentiary 
burden upon VA.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  The 
U.S. Supreme Court held that a mandatory presumption of 
prejudicial error in every instance of defective VCAA notice was 
inappropriate and that determinations concerning harmless error 
should be made on a case-by-case basis.  Id.  In addition, the 
U.S. Supreme Court rejected the reasoning of the Federal Circuit, 
in part, because it found that the Federal Circuit's framework 
required VA, not the claimant, to explain why the error was 
harmless, which is contrary to the general rule in non-criminal 
cases that the party that seeks to have a judgment set aside due 
to an erroneous ruling bears the burden of showing that prejudice 
resulted.  Id. at 1705-06.

In the instant case, the Veteran has not identified any 
deficiency in notice which would compromise a fair adjudication 
of the claim.  Nevertheless, the Board has considered whether the 
defective notice provided to the Veteran resulted in prejudicial 
error.

In this regard, the Board observes that, although the U.S. 
Supreme Court reversed the presumptive prejudice framework set 
forth in Sanders, it did not find fault with the analysis for 
determining whether a VCAA notice error affected the essential 
fairness of the adjudication.  Accordingly, where there is a 
defect in the content of VCAA notice, it may be established that 
such error did not affect the essential fairness of the 
adjudication by showing that the essential purpose of the notice 
was not frustrated.  Sanders, 487 F.3d at 889.  Such a showing 
may be made by demonstrating, for example, (1) that the claimant 
had actual knowledge of what was necessary to substantiate the 
claim and that the claim was otherwise properly developed, (2) 
that a reasonable person could be expected to understand from the 
notice what was needed to substantiate the claim, or (3) that the 
benefit could not be awarded as a matter of law.  Id.; see also 
Vazquez-Flores, 2 Vet. App. at 46.  Actual knowledge may be 
established by statements or actions by the claimant or the 
claimant's representative demonstrating an awareness of what is 
necessary to substantiate his or her claim.  Id. at 48 (citing 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)).  Because 
reversal is warranted only if an error affects the essential 
fairness of the adjudication, consideration should also be given 
to whether the post-adjudicatory notice and opportunity to 
develop the case that was provided during the extensive 
administrative appellate proceedings leading to the final Board 
decision and final Agency adjudication of the claim served to 
render any pre-adjudicatory VCAA notice errors non-prejudicial.  
Id. at 46.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that such 
worsening or increase has on the claimant's employment.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment (such as a 
specific measurement or test result), VA must provide at least 
general notice of that requirement.  VA must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), 
the Federal Circuit Court held that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's daily 'daily life' evidence might in some 
cases lead to evidence of impairment in earning capacity, the 
statutory scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."

A letter satisfying the notice requirements under 38 C.F.R. § 
3.159(b)(1) was sent to the Veteran in January 2008, prior to the 
initial RO decision that denied the claims in December 2008.  The 
letter informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for obtaining 
evidence.  He was also asked to submit evidence and/or 
information in his possession to the RO, and was generally 
advised of the bases for assigning ratings and effective dates.

Further, in this case, the Veteran was provided with 
correspondence regarding what was needed to support his claims.  
Specifically, the January 2008 VCAA notice letter advised the 
Veteran that his statements and medical and employment records 
could be used to substantiate his claims, and the Veteran can 
reasonably be expected to have understood the applicable 
diagnostic codes provided in the June 2009 statement of the case 
and October 2009 supplemental statement of the case.  Thus, given 
the January 2008, June 2009 and October 2009 VA correspondence, 
the Veteran is expected to have understood what was needed to 
support his claims.

Moreover, the Veteran demonstrated actual knowledge of what was 
needed to support his claims as reflected in his statements and 
correspondence.  Specifically, at the time of his VA examinations 
in February 2008, while he indicated that his deviated nasal 
septum and tonsillectomy did not have any residual effect on his 
activities of daily living, he noted that his right long finger 
disability had required some modification in his daily activities 
such as the need for assistance with shopping and chores around 
the house.  Similarly, he indicated in August 2009, that he 
retired from his occupation as a carpenter due to his right long 
finger disability.  

In summary, the Board submits that the above statements and 
evidence demonstrate the Veteran's knowledge of the need to be 
worse to support his claim, with particular emphasis on an 
adverse impact on his employment, and that any notice 
deficiencies in this matter do not affect the essential fairness 
of the adjudication.

Next, VA has a duty to assist the Veteran in the development of 
the claims.  This duty includes assisting him in the procurement 
of service treatment records and pertinent post-service treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO has obtained service and VA treatment records.  The 
Veteran was also afforded multiple VA examinations to support his 
increased rating claims, and the Veteran has not argued that the 
most recent VA examinations were inadequate for rating purposes 
other than to note that the Veteran's claims folder was not 
available during the examinations.  In this regard, the 
examination results reveal a medical history that is entirely 
consistent with the record, and there is no contention that the 
lack of the use of the claims file has rendered the examination 
results inadequate for rating purposes.  Consequently, the Board 
does not find that remand for further development solely on the 
basis of the lack of the availability of the claims folder at the 
time of the examinations is not warranted.  Significantly, the 
Veteran has also not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Entitlement to Increased Ratings

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (38 C.F.R., Part 4), which 
represents the average impairment in earning capacity resulting 
from injuries incurred in military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1.  Separate diagnostic codes identify various 
disabilities.  38 C.F.R., Part 4.

Generally, an evaluation of the extent of impairment requires 
consideration of the whole recorded history (38 C.F.R. §§ 4.1, 
4.2), but when, as here, service connection has been in effect 
for many years, the primary concern for the Board is the current 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the state 
of the disability from the time period one year before the claim 
was filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if 
the severity of the disability changes during the relevant rating 
period.


Deviated Nasal Septum 

The Veteran's deviated nasal septum is rated as noncompensable 
under Diagnostic Code 6502.  Under this code, a maximum rating of 
10 percent is assigned for traumatic nasal septum deviation with 
50 percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  38 C.F.R. § 4.97.  The Board 
notes that where the schedule does not provide a zero percent 
rating, a zero percent shall be assigned if the requirements for 
a compensable rating are not met.  See 38 C.F.R. § 4.31 (2010).

In February 2008, the Veteran was provided a VA examination in an 
effort to support his increased rating claim, and the Veteran's 
complaints included recurrent nasal stuffiness.  At this time, 
the examiner noted that there was no evidence of septal deviation 
or partial or complete obstruction of either nostril, and x-rays 
were interpreted to reveal normal findings.  

VA treatment records from February to October 2008 reflect that 
the Veteran's problem list included nasal septum surgery.  

VA examination in September 2009 revealed that the Veteran again 
complained of recurrent nasal stuffiness.  Once again, however, 
there was no evidence of septal deviation or partial or complete 
obstruction of either nostril, and x-rays were interpreted to 
reveal normal findings.  

Based on the evidence of record the Veteran's deviated nasal 
septum does not meet the criteria for a compensable rating.  The 
medical evidence of record indicates that during the relevant 
time frame on appeal, the Veteran has never had 50 percent 
obstruction of both nasal passages or total obstruction of one 
side.  In fact, the evidence of record indicates that the Veteran 
has undergone nasal septum surgery, and there is currently no 
evidence of septal deviation.  Accordingly, the Veteran's 
deviated nasal septum does not warrant the assignment of a 
compensable rating.


Tonsillectomy

The Veteran's residuals of tonsillectomy are currently rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6516.  Under this code, 
symptoms productive of hoarseness, with inflammation of cords or 
mucous membrane, are rated as 10 percent disabling.  38 C.F.R. § 
4.97, Diagnostic Code 6516.  A 30 percent disability evaluation 
is warranted for hoarseness, with thickening or nodules of cords, 
polyps, submucous infiltration, or pre-malignant changes on a 
biopsy.  38 C.F.R. § 4.97, Diagnostic Code 6516 (2010).

VA examination in February 2008 revealed that the Veteran had a 
history of a tonsillectomy in 1957, secondary to recurrent sore 
throat.  At this time, the examiner found no residuals of any 
injury to either the larynx or pharynx, noting that the Veteran 
was in post-tonsillectomy status with excellent results.  

VA examination in September 2009 revealed that the Veteran 
reported recurrent sore throat, and the Veteran's post-
tonsillectomy status was described as tonsil tag, left side.  

While the record reveals more recent complaints of a sore throat 
and the presence of a tonsil tag on the left side, there has been 
no recurrent complaint of hoarseness, and these symptoms have 
never been related by any competent medical evidence to 
inflammation or thickening of the cords or mucous membrane, 
polyps, submucous infiltration, or pre-malignant change.  In 
fact, VA examination in February 2008 revealed an opinion that 
the Veteran had obtained excellent results from his service-
connected tonsillectomy.  

Accordingly, the Veteran's service-connected tonsillectomy also 
does not warrant the assignment of a compensable rating.


Right Long Finger Injury

The Veteran asserts that he is entitled to a higher rating for 
his service-connected right long finger disability, currently 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5229, which concerns the limitation of motion of 
the index or long finger.

Under Diagnostic Code 5010, arthritis, if as here due to trauma, 
may be rated as degenerative arthritis or osteoarthritis under 
Diagnostic Code 5003.  And Diagnostic Code 5003, in turn, 
indicates the arthritis may be rated on the bases of the extent 
it causes limitation of motion under the appropriate diagnostic 
code - which, here, is Diagnostic Codes 5226 and 5229.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5226, a 10 percent rating is warranted when 
there is unfavorable or favorable ankylosis of the long finger.  
A higher evaluation is not available under Diagnostic Code 5226.  
The note to Diagnostic Code 5226 provides that it should be 
considered whether an evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a.

Ankylosis is defined as "immobility and consolidation of a joint 
due to disease, injury, or surgical procedure."  Shipwash v. 
Brown, 8 Vet. App. 218, 221 (1995), citing Dorland's Illustrated 
Medical Dictionary, 91 (27th ed. 1988).

Ankylosis or limitation of motion of single or multiple digits of 
the hand is to be evaluated as follows: for the index, long, 
ring, and little fingers (digits II, III, IV, and V), zero 
degrees of flexion represents the fingers fully extended, making 
a straight line with the rest of the hand.  The position of 
function of the hand is with the wrist dorsiflexed 20 to 30 
degrees, the metacarpophalangeal (MP) and proximal 
interphalangeal (PIP) joints flexed to 30 degrees, and the thumb 
(digit I) abducted and rotated so that the thumb pad faces the 
finger pads.  Only joints in these positions are considered to be 
in favorable position.  For digits II through V, the MP joint has 
a range of zero to 90 degrees of flexion, the PIP has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230, Note 1.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5229, a 10 percent 
rating is warranted when there is limitation of motion of the 
index or long finger with a gap of one inch (2.5 cm.) or more 
between the fingertip and the proximal transverse crease of the 
palm, with the finger flexed to the extent possible, or; with 
extension limited by more than 30 degrees.  A higher evaluation 
is not available under Diagnostic Code 5229.  38 C.F.R. § 4.71a.

When, as here, an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  These factors include 
more or less movement than normal, weakened movement, 
premature/excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse. The provisions of 
38 C.F.R. § 4.40 state that disability of the musculoskeletal 
system is primarily the inability, due to damage or inflammation 
in parts of the system, to perform normal working movements of 
the body with normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 
10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor 
of disability.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at least 
the minimum compensable rating for the joint.  Special note 
should also be taken of objective indications of pain on pressure 
or manipulation, muscle spasm, crepitation, and active and 
passive range of motion of both the damaged joint and the 
opposite undamaged joint.  38 C.F.R. § 4.59.

If a veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston, 10 Vet. App. at 80.

VA examination in February 2008 revealed that the Veteran had a 
history of trauma to his right hand (dominant) during service.  
Currently, the Veteran stated he was experiencing pain in the 
middle finger of 5/10, and described flare-ups of pain of 9/10 
once a month lasting 2-3 hours and aggravated by cloudy or rainy 
days.  Physical examination revealed that the middle finger was 
not ankylosed.  MP flexion was noted to be full but painful in 
the last 30 degrees without function loss, and PIP flexion was 
noted to be full but painful in the last 20 degrees without 
function loss.  No gap was noted to exist between the fingers and 
the proximal transverse crease of the palm.  The diagnosis was 
right middle finger trauma with no apparent deficits.  

VA outpatient treatment records were unremarkable for any 
complaints of, treatment for, or diagnosis of right long finger 
disability.

VA examination in August 2009 revealed that the Veteran 
complained of increased pain and stiffness in the right middle 
finger, often exacerbated by cold, rainy weather.  The Veteran 
stated that he retired from work as a carpenter since he was no 
longer able to do that type of work due to his right middle 
finger disability.  Physical examination revealed that extension 
of the distal interphalangeal (DIP) joint was limited by 8 
degrees.  Extension of the PIP joint was indicated as normal, as 
was extension of the right MP joint.  Flexion of the finger was 
noted to be to within less than 1 inch of the proximal transverse 
crease of the right palm.  There was also evidence of pain on 
repetitive use, but no additional limited motion.  There was no 
ankylosis.  Hyperextension was observed at the DIP joint.  X-rays 
revealed mild osteopenia and degenerative changes of the hand.  
The diagnosis was degenerative joint disease of the middle finger 
of the right hand.  

The evidence of record shows that the Veteran is not entitled to 
a higher rating under Diagnostic Codes 5226 and 5229 because the 
Veteran already has the maximum rating of 10 percent under these 
diagnostic codes.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 and 
4.45 as interpreted in DeLuca.  However, there is no basis for a 
rating in excess of 10 percent based on limitation of the right 
long finger due to any functional loss, as the Veteran is already 
receiving the maximum schedular rating for limitation of motion 
of the right long finger.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Parenthetically, the Board notes that while the RO 
assigned a 10 percent rating for limited motion under Diagnostic 
Code 5229, since the record does not reflect that flexion was 
limited to one inch or more of the transverse crease, a 10 
percent rating was not available under this diagnostic code.  On 
the other hand, given the diagnosis of mild DJD associated with 
this disability, a 10 percent rating was and is available under 
Diagnostic Codes 5003, 5010 for arthritis.  However, since 
arthritis is also rated on limited motion, and the Veteran's 
limited flexion is not otherwise compensable, there would be no 
basis for a higher rating for arthritis based on limited motion 
with pain.  

Additionally, although the Veteran indicated that he had 
difficulty with movement of the finger, he did not indicate that 
he was unable to accomplish all movements and daily activities 
with the finger.  Similarly, although he also mentioned that he 
retired from his occupation as a carpenter due to his right 
finger disability, he did not state that he was precluded from 
all gainful employment as a result of this and/or his other 
service-connected disabilities.  Thus, the Board does not find 
that the Veteran has raised a claim for a total disability rating 
based on individual unemployability (TDIU) as a result of this 
statement.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

For these reasons and bases, the preponderance of the evidence is 
against the Veteran's claim - in turn meaning there is no 
reasonable doubt to resolve in his favor and his claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Based upon the guidance of the Court in Hart, the Board has 
considered whether staged ratings are appropriate for the 
Veteran's right long finger disability.  However, his symptoms 
have remained constant throughout the course of the period on 
appeal and, as such, staged ratings are not warranted.


III.  Extraschedular Consideration

Finally, the Board would point out that the rating schedule 
represents as far as practicable, the average impairment of 
earning capacity. Ratings will generally be based on average 
impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice 
in exceptional situations, an extraschedular rating can be 
provided.  38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The Veteran's symptoms associated with his service-connected 
deviated nasal septum, tonsillectomy, and right longer finger 
disabilities primarily consist of recurrent nasal stuffiness, 
recurrent sore throat, and limited flexion of the right long 
finger with pain.  However, such impairment is contemplated by 
the applicable rating criteria.  The rating criteria reasonably 
describe the Veteran's disabilities.  Referral for consideration 
of extraschedular ratings is, therefore, not warranted.


ORDER

A compensable rating for deviated nasal septum is denied.

A compensable rating for tonsillectomy is denied.

A rating in excess of 10 percent for right long finger injury is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


